108 F.3d 1385
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Walter JAYASINGHE, M.D.;  Ashea Jayasinghe, Plaintiffs-Appellants,v.AMERICAN BROADCASTING COMPANY, a corporation;  CapitalCities/ABC, Incorporated, a corporation,Defendants-Appellees.
No. 95-56720.
United States Court of Appeals, Ninth Circuit.
Submitted March 11, 1997.*Decided March 13, 1997.

Before:  SNEED, LEAVY and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Walter and Ashea Jayasinghe appeal the district court's Fed.R.Civ.P. 37 dismissal for failure to comply with discovery in the Jayasinghes' action alleging that the American Broadcasting Company broadcast news stories that caused tenants to leave an office building owned by the Jayasinghes.


3
We agree with the district court that the Jayasinghes abused the discovery process.  Furthermore, we find no merit in the arguments that the Jayasinghes raise before this court.  The Jayasinghes contend that they did not "willfully" disobey discovery orders, and that any incomplete responses they may have made were the result of misunderstandings.  As the district court's order of dismissal clearly details, however, the Jayasinghe's abuse of the discovery process was repeated.  Moreover, the district court considered other less severe sanctions by initially assessing monetary sanctions, and warning of possible dismissal if further abuses occurred.  Accordingly, we affirm the district court's Rule 37 dismissal.  See Commodity Futures Trading Comm'n v. Noble Metals Int'l Inc., 67 F.3d 766, 771-72 (9th Cir.1995).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3